SCOTT BRISTER, Justice,
dissenting.
Because I disagree with the majority on all points in this appeal, I respectfully dissent.
A trial court may strike the complete testimony of a defense witness who refuses to answer a question germane to her testimony. See Keller v. State, 662 S.W.2d 362, 365 (Tex.Crim.App.1984). The majority admits the trial court acted correctly in doing so if Shari Marling had a meritorious privilege claim. I believe she did.
Marling pleaded nolo contendere to possession of a trace amount of cocaine on a push rod, a device found on the seat on Marling’s side of the car. Appellant’s prosecution was for possession of a trace amount of cocaine found on a crack pipe, which Officer Kimberly King testified fell from appellant’s purse. Marling was never prosecuted for possession of the latter item and thus was entitled to assert her Fifth Amendment rights with respect thereto.
I concede that defense counsel’s questions and Marling’s answers could have been clearer, but nevertheless I believe the record supports this conclusion. The push rod and the crack pipe were both admitted at trial. The Fifth Amendment issue arose when defense counsel questioned Marling about her arrest:
Q.... It was regarding these two devices here; is that correct? Can you see those?
A Okay. It’s that one was what I saw. I never saw the other one. That one that I saw.
[[Image here]]
—Q you pled guilty to possession of cocaine on this device; is that correct?
A Yes.
Q This device, was that yours?
A I don’t want to testify on that. I’d like to take the Fifth on that.
This last question was necessary only if defense counsel and the witness were distinguishing between the two devices. Marling admitted pleading guilty to possession of one and claimed privilege as to the other. Shortly thereafter, the Court’s questions made clear that the latter was the pipe.1 Thus, it must follow that she pleaded guilty to possession of the push rod. This is certainly what defense counsel believed.2
The majority relies heavily on the State’s brief to establish that Marling waived her privilege claim. The brief cites the well-established rule that a witness cannot testify about part of a subject and then invoke the privilege against self-incrimination as to particular details. Mitchell v. United States, 526 U.S. 314, 321, 119 S.Ct. 1307, 1311-12, 143 L.Ed.2d 424 (1999). In this sense, the State is correct that Marling “waived” the privilege when she began to testify.
But this is not the end of our inquiry. In Rogers v. United States, the United States Supreme Court stated:
*384Requiring fall disclosure of details' after a witness freely testifies as to a crimi-nating fact does not rest upon a further “waiver” of the privilege against self-incrimination. Admittedly, petitioner had already “waived” her privilege of silence when she freely answered crimi-nating questions relating to her connection with the Communist Party. But when petitioner was asked to furnish the name of the person to whom she turned over Party records, the court was required to determine, as it must whenever the privilege is claimed, whether the question presented a reasonable danger of further crimination in light of all the circumstances, including any previous disclosures.
340 U.S. 367, 374, 71 S.Ct. 438, 442, 95 L.Ed. 344 (1951). Thus, although Marling “waived” the privilege by beginning to testify, we still must assess whether there was a reasonable danger of “further crimi-nation.” 3
I believe there clearly was. Appellant defended this case by arguing the crack pipe was Marling’s, not hers. Seeing his opportunity, defense counsel asked Mar-ling to admit this. Seeing her danger, Marling declined. Because Marling had never been prosecuted for possession of the device at issue in this case, I believe her fear was reasonable and the trial court applied the proper remedy by striking all of her testimony.4
On appellant’s second point, I do not believe the trial court committed reversible error by limiting Robin Rhodes’s testimony. While I agree it would have been preferable for the trial court to allow the brief additional testimony, I do not believe it was crucial. The main reason to doubt Rhodes’s credibility in this case was that he was about to marry appellant. The State’s prior reliance on him in cases against strangers hardly suggests he is just as reliable in a case against his fian-cée. The details excluded by the trial court do little to dispel the notion that he would prefer not to postpone his wedding while she serves time in jail.
This case turns solely on whether a crack pipe fell out of appellant’s purse. Only three people were present. Officer King testified the pipe did. Marling claimed a Fifth Amendment privilege. Appellant did not testify. In these circumstances, I do not see how appellant’s case is strengthened by further details about her boyfriend’s role as an informant in drug cases. Thus, I would affirm the trial court’s judgment.

. THE COURT: Ms. Marling, I just want to make sure we’re understanding each other.
Defense counsel had asked you to look at State’s Exhibit No. 2, which is a pipe, and asked if that belonged to you and you took the Fifth about that; is that correct?
THE WITNESS: That’s correct.


. [Cross-examination of Officer King by defense counsel]
Q Isn’t it true that the driver of the car [Marling] pled guilty to possession of the rod?
A I don’t know.
[[Image here]]
Q And you don’t have knowledge one way or another if the driver of this vehicle pled guilty to possession of the cocaine on the push rod?
A No. That wasn’t my objective.


. If the majority is correct that the waiver a witness makes by beginning to testify on a matter ends our inquiry, the Rogers Court and numerous others have erred by proceeding to analyze whether the privilege was properly invoked. Moreover, there would never be an occasion to strike all of a witness’s testimony, as the privilege in all cases would be "waived.” But see Keller, 662 S.W.2d at 365 (striking all of witness's testimony when witness invoked privilege as to certain details).


. In a footnote, the majority distinguishes Keller because it concerned a privilege claimed during cross-examination by the State rather than direct examination by the defense. If that makes a difference, then defense counsel can easily avoid Keller by asking an incriminating question during direct rather than waiting for the prosecution to do so. Keller strikes a balance between fairness and the Fifth Amendment that should not depend on who asks the questions.